Mr. Justice CóRDOva Davila,
dissenting.
In the majority opinion it is said that “it may be admitted that by Joint Resolution No. 13 of 1928, Laws of 1928, page 730, the office to which the petitioner was appointed on April 19, 1928, was created, but not that the creation thereof was in any way independent or permanent.” As to the creation and existence of the office, there can be no doubt. For the creation of an office it is not necessary that the Legislature should state its intention in express words. The use of any language that manifestly shows the legislative intent is sufficient to consider the office as created.
Joint Resolution No. 13, approved in 1928, states the necessity of paying an employee in the Treasury to devote himself solely and exclusively to the accounting and to the inspection of all the gasoline, imported, manufactured, or produced in Puerto Rico, and in its -first section authorizes the Commissioner of the Interior to appoint an employee to be paid from this fund, to carry out the work mentioned. In its second section said resolution authorizes the Treasurer and Auditor of Puerto Rico to pay from the fund for asphalting the insular roads $2,000 annually to the employee to be appointed by the Commissioner of the Interior to take charge of the accounts and inspection of all gasoline imported, manufactured or sold for consumption, or otherwise disposed of, in Puerto Rico. The language of the statute is sufficient to show the creation of the office in question. The cases are clear upon this point. In the case of Ryan v. Riley, 65 Cal. App. 181, 223 Pac. 1027, the court, in examining a provision which was not as concise or definite as the one we are now discussing, expressed itself as follows:
*273“Does tbe first subdivision of section 30 of tbe Motor Vehicle Act create tbe office of traffic officer? It reads as follows: ‘Tbe chief of tbe division of motor vehicles is hereby authorized to appoint all necessary state inspectors at large and in addition thereto a sufficient number of state inspectors and traffic officers to enforce the provisions of this act in each of the counties of the state,’ etc.
“Upon first impression it might appear questionable as to whether any such office was in fact created, but upon further consideration and investigation it seems clear that the language used conveys the intent as well as embodies the intent of the legislature to call into existence such an office notwithstanding the fact that the functions: of that office are to be gathered only from the general terms of the-, section, to wit, to enforce the provisions of the Motor Vehicle Act,, and that the number of persons exercising the functions of such office or to exercise the same is not specifically set forth.
“ # * # '* * %
“No particular language appears to be necessary for the creation' of an office. It is sufficient if the intent of the legislature is so manifested by the language used. (Childs v. State, 4 Okl. Cr. 474 [33 L.R.A. (N. S.) 563, 113 Pac. 545].) That the language used in the first subdivision of section 30 of the Motor Vehicle Act sufficiently manifests the intent of the legislature to create the office of traffic officer is supported by the case of Scott v. Boyle, 164 Cal. 321 [128 Pac. 941], where an act of the legislature approved March 18, 1911, [Stats. 1911, p. 383], was held sufficient to create the position of sealer of weights and measures. Section 4 of that act reads as follows: ‘The respective counties, incorporated cities, incorporated towns and incorporated cities and counties of the state are hereby authorized to appoint sealers of weights and measures.’ Further illustrations might be given but wé deem the foregoing sufficient.”
We cannot accept the conclusion announced in the majority opinion that the existence of that office was made to depend upon Act No. 8 of 1927 (Session Laws, page 420). The fund for asphalting the insular roads was created by section 2 of Act No. 52 of 1925, “to levy a tax of two (2) cents on each gallon of gasoline,” etc. This section provides that the money collected by the Treasurer of Puerto Eieo on account of the tax levied by the act, shall be covered into a special fund to be known as “Fund' for the Asphalting of the *274Roads of Puerto Rico,” and to be applied solely and exclusively to tlie asphalting, of insular roads. This law was amended by' Act No. 8 of 1927, which increased the tax on gasoline to 4 cents a gallon. In 1928, three years after the creation of the special fund, an office was created to carry on the accounting and the inspection of all gasoline imported, manufactured or produced in Puerto Rico. If a careful examination of Joint Resolution No. 13 is made, it will be seen that the existence of the gasoline fund is not what motivated the creation of the office, but the necessity of assigning an employee in the Insular Treasury to take charge of the gasoline tax and to devote himself solely and exclusively to the accounts and to the inspection of all gasoline imported, manufactured, or produced in Puerto Rico. It is evident that this need had nothing to do with the disposition-which might be made of the money collected. For the purposes of accounting, collection, and inspection, it is the saíne whether the money goes into a special fund or whether' it is mingled with the general funds of the Insular Treasury. The necessity for this work does not disappear because of the fact that the. proceeds of the tax are not destined to form part of a special fund. The covering of the tax into the ordinary funds - of the treasury cannot have the effect of abolishing the office. It was in 1930 that the gasoline tax came to form part of .the general funds of the Treasury by virtue of Act No. 12, amending Act No. 8, approved on May 11, 1927, which •amended in turn Act" No. 52 of 1925. According to that act, ,££the total proceeds collected by virtue of this Act from July 1, 1930, to June 30, 1931, shall be covered into the general funds of the Treasury of Portó Rico, and after July 1, 1931, •.the total proceeds collected shall be placed at the disposal of The Commissioner of the Interior to be used by him in the construction, repair and maintenance of insular roads and bridges, . . . Provided, That out of the total amount of this tax thirty thousand (30,000) dollars shall be covered annu*275ally, from and after the fiscal year 1930-31, into the ‘Insular Police Pension Fund’ etc.”
As may he seen, the gasoline tax continues and the total proceeds collected continue to be at the disposal of the Commissioner of the Interior, to be used by him in the construction, repair, and maintenance of insular roads, and bridges. The act just mentioned says nothing about the office created for the accounting and inspection of gasoline, but in 1931 the Legislature passed Act No. 40, increasing the gasoline tax to seven cents per gallon, repealing Act No. 12, approved on April 21, 1930, and providing that the salary of the employee in charge of the accounting and inspection of gasoline, created by Joint Resolution No. 13, approved on April 19, 1928, should continue to be paid from the proceeds of this tax.
This last enactment brings out with complete clarity the intention of the Legislature with respect to the creation of the office referred to and its continuation. The Legislature speaks of the office created by the Joint Resolution approved in 1928, and provides that the employee discharging such office shall continue to be paid from the proceeds of the gasoline tax. A study of this legislation as a whole from its inception shows that this office has clearly never been abolished, if we are to give any effect to the letter of the law and the intent of the Legislature. It is a case of statutes m pari materia, which ought to be interpreted together. In .the case of U. S. v. Freeman, 3 How. 562, 564, 11 L. ed. 727, the Supreme Court of the United States said:
“The correct rule for interpretation is, that if divers statutes relate to the same thing, they ought all to be - taken into consideration in construing any one of them, and it is an established rule of law, that all acts in pari materia are to be taken together, as if they were one law. Doug., 30; 2 T. R., 387, 586; 4 Man. & Sel, 210. If a thing contained in a subsequent statute be within the reason of a former statute, it shall be taken to be within the meaning of that statute; Ld. Raym., 1028; and if it can be gathered from a subsequent statute in pari materia, what meaning the legisla*276ture attached to the words of a former statute, they will amount to a legislative declaration of its meaning, and will govern the construction of the first statute. Morris v. Mellin, 6 Barn. & Co., 454; 7 Id., 99. Wherever any words of a statute are doubtful or obscure, the intention of the legislature is to be resorted to, in order to find the meaning of the words. Wimbish v. Tailbois, Plowd., 57. A thing which is within the intention of the makers of the statute, is as much within the statute, as if it were within the letter. Zouch v. Stowell, Plowd., 366. These citations are but different illustrations of the rule, that the meaning of the legislature may be extended beyond the precise words used in the law, from the reason or motive upon which the legislature proceeded, from the end in view, or the purpose which was.designed — the limitation of the rule being, that to extend the meaning to any case not included in the words, the case must be shown to come within the same reason upon which the lawmaker proceeded, and not only within a like reason. This court has repeatedly, in effect, acted upon the rule, and there may be found, in the reports of its decisions, cases under it, like the eases which have been cited from the reports of the English courts. In 4 Dali., 14, ‘The intention of the legislature, when discovered, must prevail, any rule of construction declared by previous acts to the contrary notwithstanding.’ ”
For us it is clear that the office has not been abolished by the fact that the proceeds of the gasoline tax has been covered into the general funds of the Insular Treasury. Implied repeals are not favored. To abolish an office the intention to abolish it must be clear and manifest. 46 C. J. par. 30, p. 935.
The Legislature could inadvertently have failed to state expressly that the salary of the employee in charge of accounts and the inspection of gasoline should be paid as theretofore from the proceeds of the tax, which continued to be collected although without being covered into a special fund. The omission was cured the following year, that is, at the first opportunity that the Legislative Assembly had to do so. The 1931 Act leaves no doubt upon this point. Moreover, an office may exist even though no compensation has been appropriated for it. La Rocca v. Flynn, 177 N. E. 290. The-*277salary is a mere incident to the office, not constituting a part thereof and not being indispensable to its existence. Childs v. State, 4 Okla. Cr. 474, 113 Pac. 545; 22 R.C.L., par. 217, p. 525, 526. The Legislature, in providing in 1931 that the office created by Joint Resolution No. 13, approved in 1928, shall continue to be paid from the proceeds of the gasoline tax, acted upon the assumption that such office had not been abolished. The appropriation is specific as to the purpose as well as to the amount. The language of the statute clearly shows that the omission was accidental and unintentional, and that it was incurred inadvertently or through oversight.
In the case of Campbell v. Schmidt, 219 N.Y.S. 26, there was involved a petition for mandamus to reinstate the petitioner in the office of headkeeper of the penitentiary. It was said that such office had been abolished by the failure to provide in the budget an item to cover the salary of the petitioner’s office. From the evidence it did not appear that any resolution had been adopted to abolish such office. The court, in deciding the question, said:
“It is established upon this application by the proceedings of the board of supervisors that no resolution or act of such body was adopted or taken formally abolishing the petitioner’s office of head keeper of the penitentiary; that the finance committee of the board of supervisors did not report that such position be abolished; that the board of supervisors, in its budget for the year 1926, omitted providing for petitioner’s salary and made no mention of petitioner’s position of head keeper of the penitentiary. Such facts are conceded by the respondent. The sole single question presented for determination is:
“Foes the budget for the year 1926, showing what positions are provided for, failing to specifically mention the position of head keeper of the penitentiary, and failing and omitting to provide a salary therefor, in and of itself, by such failure, abolish such position?
“Counsel have been unable to cite any authority bearing on this question. It has been said that to abolish an office the intention of the competent authority to abolish such office must be clear. (29 *278Cyc. 1368). The mere failure to include the office in the budget does not seem to be a clear expression of an intent to abolish the office. It does not necessarily follow that such failure to include the office in the budget was intentional, it may have been accidental without intent. To say that the mere failure to provide for the payment of the salary of a public officer in and of itself abolishes the office seems devoid of reason and logic; it certainly is not a clear expression of an intent to abolish the office.”
We repeat that, even upon the hypothesis that there eould have been any doubt as to the existence and continuance of the office which the petitioner had been discharging since it was created, this doubt ought to have been completely set at rest by the latest act of the Legislature which provides that “the salary of the clerk in charge of the accounts and inspection of gasoline, created Toy Joint Resolution No. 13, approved April 19,1928, which salary has been heretofore paid from the Special Fund for the asphalting of the roads of Puerto Rico, shall hereafter be paid from the proceeds of this tax.”
We are of the opinion that this case ought to have been remanded to the court below for further proceedings, in order that the respondents might have had an opportunity to introduce evidence as to the defense of laches and litispen-dencia.